Biand, /.,
dissenting and concurring.
I think the Board of Appeals was right in its rejection of the claims on the ground that there was nothing inventive in the claims over that which was shown in Hitchcock, and that it required no invention to disconnect the shears from the feeder. In this view of the case a consideration of the other references was unnecessary and appellant’s specific reason of appeal was sufficient to warrant our consideration of this phase of the case and an affirmance of the decision below.
However, the majority think that Hitchcock does not show all that is inventive in the claims and therefore feel justified under the reasons of appeal found in the record to consider the other references. I find no irreconcilable conflict between the views entertained by th¿ majority and our other decided cases, as to the reasons of appeal in this case, and, therefore, fully concur in the views expressed by the majority in this particular.